WILLIAM. E. DOYLE, Circuit Judge,
concurring.
I concur in the result and in most of what appears in the opinion. I would, however, approach it somewhat differently. I would disapprove of any arbitrary selection of books that can be read and those which cannot be on the reading list. One can read the majority as, in effect, making such a ruling.
However, the court does not say it. It recognizes that the School Board has a broad right to select texts and to exclude textbooks. The approach which I prefer would be that the exclusion of books for secondary school students is not to be an arbitrary exclusion. Therefore, reasons have to be given so that there can be court review. If they are excluded because the Board member disapproves for a subjective reason, I would say that this is an unlawful and unconstitutional invasion of the class-room.
So, with the above exceptions, I concur in the submitted opinion.